Title: From James Madison to Jonathan Dayton, 18 August 1807
From: Madison, James
To: Dayton, Jonathan



Sir
Orange Aug. 18. 1807

Your letter of the 5th. having gone in the first instance to Washington, and the mails having been much retarded by excessive rains, I did not receive it till yesterday.
Having reason to believe that the President views such an interposition as you wish, in a light which places it beyond the sphere of the Executive functions, I can only express my sympathy in the painful situation you describe, and from which you can not be legally relieved, unless it necessarily rests with the Judicial authority to decide entirely of itself on the indulgence which you think due to the peculiarity & painfulness of your situation.  You do no more than justice to the disposition of the Administration, in believing it to be unfavorable to unnecessary rigor.  In this disposition I most sincerely participate; and there is certainly nothing in the tenor or manner of your letter, which is not calculated to strengthen it in relation to your particular case.
With respect to your request of a certified copy of the original communication made by Genl. Wilkinson to the President, of certain letters ascribed to you; and of a declaration from me whether and when he named you or any other person as the Author, it is proper to observe that all the documents in question having been addressed to the President, and not being in my possession, it is not possible to comply with the request.  It can not be doubted however that the use of the communications will not be witheld from you.  They are I believe, at present in the hands of the Prosecuting Attorney.
